DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couleaud et al., US2016/0316237 A1, and further in view of Kornilov et al., US2019/0164210 A1.
Regarding claim 1, Couleaud teaches A computer-implemented method for managing content on an in-flight entertainment platform (Fig. 6, par. 0014; a flowchart of operations and methods that may be performed by another component of the IFE system to generate enhanced content usage metrics), the method comprising: wherein determining recommendations further includes: identifying products and services related to the recommendations (par. 0035; The generated enhanced content usage metrics may more particularly identify particular locations within a timeline of the content that triggered changes in passenger emotion, such as laughing, smiling, surprise, etc. The metrics may indicate whether and how long a passenger looked at an advertisement displayed in a border area to a movie, how long a passenger looked at content of the movie and what content, how long the passenger looked elsewhere while the movie was playing and what content was missed, how long a passenger looked at defined items contained within the movie (e.g., products placed within a movie for advertisement), etc. ); generating a display for prompting the passenger to view the identified products and services (par. 0054; the processor may filter a set of content stored on the content server 10 to generate a filtered list based on the determine user demographics, passenger emotion, and/or attentiveness, and communicate the filtered list of available content to the VDU 100 for display to that passenger.); and causing transmission of data indicative of the display to the in-flight entertainment platform (par. 0029; The enhanced content usage metrics can be communicated (block 522) through the network interface 50 for delivery to the central content usage analysis computer 84 when generated by one or more components of the IFE system.).  
Couleaud fails to teach the following recited limitations. However, Kornilov teaches acquiring an image of a passenger onboard a flight from a camera (par. 0041; the client device includes an input component such as a camera, depth sensor, other sensor, or a combination of multiple sensors. A camera may be configured to observe and/or capture images of the user from which physical characteristics may be determined.); identifying abnormalities within the image of the passenger (par. 0048; the recommendation engine is configured to determine physical characteristics of a user based at least in part on an image of the user such as image(s) of the user's face or head, and the recommendation engine may be configured to make a recommendation based on several factors (i.e., interpreted as abnormalities of a user) including similarities between physical characteristics of different users and customer preferences.); and determining recommendations that relate to the identified abnormalities (par. 0060; Browsing data scoring system 404 is configured to provide a recommendation based on user behavior such as interaction with a website, purchase history, browsing behavior, and the like.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Couleaud’s teachings with Kornilov’s teachings in order to provide a recommendation system based on a user's physical/biometric features (Kornilov, Abstract).

Regarding claim 2, Couleaud and Kornilov teach all the limitations in claim 1. Couleaud further teaches wherein the camera is directed towards a face of the passenger (par. 0038; The emitted IR light is reflected by the eyes 120 (e.g., by the cornea and lens) and returned to the camera 102.).

Regarding claim 3, Couleaud and Kornilov teach all the limitations in claim 1. Couleaud further teaches wherein the camera is structurally connected to the in-flight entertainment platform (Fig. 2, par. 0025; a VDU 100 having one or more cameras 102 that output a camera signal containing data representing the face of a passenger or other user who is seated in close proximity to the VDU 100.).

Regarding claim 4, Couleaud and Kornilov teach all the limitations in claim 1. Couleaud further teaches wherein the camera is structurally separate from the in-flight entertainment platform (par. 0025; a VDU 100 having one or more cameras 102 that output a camera signal containing data representing the face of a passenger or other user who is seated in close proximity to the VDU 100.).

Regarding claim 5, Couleaud and Kornilov teach all the limitations in claim 1. Couleaud further teaches wherein identifying abnormalities within the image of the passenger, further includes: comparing to a picture of the passenger taken prior to boarding the flight (par. 0031; he processor can be further configured to compare (block 506) the facial features to defined emotion rules, such as by identifying facial expressions that are compared to the emotion rules, to identify (block 508) a user emotion). 

Regarding claim 6, Couleaud and Kornilov teach all the limitations in claim 1. Couleaud further teaches wherein identifying abnormalities within the image of the passenger, further includes: acquiring sensor data generated by a sensor suite (par. 0025; The camera 102 may be any type of sensor that can generate data representing observable characteristics of a passenger.); and determining similarities between the sensor data and the image of the passenger (par. 0053; The processor may alternatively or additionally compare (block 606) the facial features to defined emotion rules.).

Regarding claim 7, Couleaud and Kornilov teach all the limitations in claim 6. Couleaud further teaches wherein the sensor suite includes a heart rate monitor, gyroscope, accelerometer, proximity sensor, optical sensor, temperature sensor, or any combination thereof (par. 0037; an ambient light sensor 260 (i.e., optical sensor).).

Regarding claim 8, Couleaud and Kornilov teach all the limitations in claim 1. Couleaud further teaches wherein determining recommendations that relate to the identified abnormalities, further includes: identifying products and services provided at a destination of the flight or the passenger, the products and services related to the recommendations (par. 0042; the central content usage analysis computer 84 can be configured to use the enhanced usage metrics to determine the passengers' reactions to scenes of a movie or other content, effectiveness of paid product placement within a movie or other content, engagement retention level of the passengers to the movie or other content, stress level of the passengers during a flight timeline as explained below, effectiveness of in-line and/or off-advertisements.).

Regarding claim 9, Couleaud and Kornilov teach all the limitations in claim 1. Couleaud further teaches wherein generating a display, further includes: generating an edited image of the image of the passenger, wherein the edited image highlights where on the image of the passenger the abnormalities were detected (par. 0031; the enhanced content usage metrics can be generated (block 518) furthermore based on the correlation (block 516) of the user emotion to the timeline of content consumed by the user through the VDU 100.).

Regarding claim 10, Couleaud teaches A first electronic device (par. 0060; The electronic terminal may be a crew terminal) comprising: a processor to identify products and services provided on a flight, the products and services related to the recommendations (par. 0035; The generated enhanced content usage metrics may more particularly identify particular locations within a timeline of the content that triggered changes in passenger emotion, such as laughing, smiling, surprise, etc. The metrics may indicate whether and how long a passenger looked at an advertisement displayed in a border area to a movie, how long a passenger looked at content of the movie and what content, how long the passenger looked elsewhere while the movie was playing and what content was missed, how long a passenger looked at defined items contained within the movie (e.g., products placed within a movie for advertisement), etc.), generate a display for prompting the passenger to view the identified products and services (par. 0054; the processor may filter a set of content stored on the content server 10 to generate a filtered list based on the determine user demographics, passenger emotion, and/or attentiveness, and communicate the filtered list of available content to the VDU 100 for display to that passenger.), and transmit data indicative of the display to an in-flight entertainment platform (par. 0029; The enhanced content usage metrics can be communicated (block 522) through the network interface 50 for delivery to the central content usage analysis computer 84 when generated by one or more components of the IFE system.).
Couleaud fails to teach the following recited limitations. However, Kornilov teaches a first electronic device (Fig. 2, par. 0039; client device 204) comprising: a network interface for communicating with a second electronic device over a wireless communication channel (par. 0039; The client device 204 is coupled to the server 208 via network 206.); a processor (par. 0024; a processor); and a memory having instructions stored thereon that, when executed by the processor (par. 0024; a processor configured to execute instructions stored on and/or provided by a memory coupled to the processor.), cause the processor to: process an image of a passenger received from a camera via the network interface (par. 0041; the client device includes an input component such as a camera, depth sensor, other sensor, or a combination of multiple sensors. A camera may be configured to observe and/or capture images of the user from which physical characteristics may be determined.), identify abnormalities within the image of the passenger (par. 0048; the recommendation engine is configured to determine physical characteristics of a user based at least in part on an image of the user such as image(s) of the user's face or head, and the recommendation engine may be configured to make a recommendation based on several factors (i.e., interpreted as abnormalities of a user) including similarities between physical characteristics of different users and customer preferences.), and determine recommendations that relate to the identified abnormalities (par. 0060; Browsing data scoring system 404 is configured to provide a recommendation based on user behavior such as interaction with a website, purchase history, browsing behavior, and the like.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Couleaud’s teachings with Kornilov’s teachings in order to provide a recommendation system based on a user's physical/biometric features (Kornilov, Abstract).

Regarding claim 11, Couleaud and Kornilov teach all the limitations in claim 10. Couleaud further teaches wherein the first electronic device is a mobile device of an airline passenger (par. 0060; electronic terminal may be a crew terminal.), and the second electronic device is an in-flight entertainment platform (par. 0026; VDU 100 (i.e., in-flight entertainment platform)).

Regarding claim 12, Couleaud and Kornilov teach all the limitations in claim 10. Couleaud further teaches wherein the first electronic device is an in-flight entertainment platform (par. 0026; VDU 100 (i.e., in-flight entertainment platform)), and the second electronic device is a mobile device of an airline passenger (par. 0060; electronic terminal may be a crew terminal.).

Regarding claim 13, Couleaud and Kornilov teach all the limitations in claim 10. Couleaud further teaches wherein the instructions further cause the processor to: overwrite memory of the image of the passenger (par. 0070; a random access memory (RAM)).

Regarding claim 14, Couleaud teaches An in-flight vanity system (Fig. 1, par. 0019; FIG. 1 is a block diagram of an IFE system) comprising: an in-flight entertainment platform structurally separate from the mobile device (par. 0019; video display units (VDUs) 100a-n (i.e., interpreted as in-flight entertainment platform)), the in- flight entertainment platform including: the second communications module operable to wirelessly receive data indicative of the image of the passenger, the detected abnormalities, and the recommendations (par. 0022; The VDUs 100a-n are connected to the head end content server 10 to request and receive content through wired and/or wireless network connections through the network 30 and/or the distribution components 20.); and a display operable to display data indicative of the image of the passenger, the abnormalities, and the recommendations (par. 0025; the VDU 100 has a display surface 104 configured to display images to a user and which may further display user selectable indicia that a user can select to control various functional operations of the IFE system.). 
Couleaud fails to teach the following recited limitations. However, Kornilov teaches mobile device (Fig. 2, par. 0039; client device 204) comprising: a sensor suite operable to collect data indicative of the passenger and the environment surrounding the passenger (par. 0041; the client device includes an input component such as a camera, depth sensor, other sensor, or a combination of multiple sensors. A camera may be configured to observe and/or capture images of the user from which physical characteristics may be determined.); a processor operable to process an image of the passenger to detect abnormalities and determine recommendations, wherein the recommendations are related to the abnormalities (par. 0048; the recommendation engine is configured to determine physical characteristics of a user based at least in part on an image of the user such as image(s) of the user's face or head, and the recommendation engine may be configured to make a recommendation based on several factors (i.e., interpreted as abnormalities of a user) including similarities between physical characteristics of different users and customer preferences.); and a first communications module operable to transmit data indicative of the image of the passenger, the detected abnormalities, and the recommendations to a second communications module (par. 0060; Browsing data scoring system 404 is configured to provide a recommendation based on user behavior such as interaction with a website, purchase history, browsing behavior, and the like.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Couleaud’s teachings with Kornilov’s teachings in order to provide a recommendation system based on a user's physical/biometric features (Kornilov, Abstract).

Regarding claim 15, Couleaud and Kornilov teach all the limitations in claim 14. Couleaud further teaches wherein the mobile device and in-flight entertainment platform are communicatively coupled via WiFi, Bluetooth, Near-Field-Communications, or any combination thereof (par. 0062; The network interface 230 may include a wired networking device (e.g., Ethernet circuit) and/or may include one or more wireless communication transceiver devices (e.g., 3GPP Long Term Evolution (LTE), WLAN (IEEE 802.11), WiMax, Bluetooth, etc.)).

Regarding claim 16, Couleaud and Kornilov teach all the limitations in claim 14. Couleaud further teaches wherein the sensor suite includes a heart rate monitor, gyroscope, accelerometer, proximity sensor, temperature sensor or any combination thereof (par. 0037; an ambient light sensor 260 (i.e., optical sensor).).

Regarding claim 17, Couleaud and Kornilov teach all the limitations in claim 14. Couleaud further teaches wherein the processor identifies products and services related to the recommendations, wherein the products and services are available on board a flight (par. 0042; the central content usage analysis computer 84 can be configured to use the enhanced usage metrics to determine the passengers' reactions to scenes of a movie or other content, effectiveness of paid product placement within a movie or other content, engagement retention level of the passengers to the movie or other content, stress level of the passengers during a flight timeline as explained below, effectiveness of in-line and/or off-advertisements.).

Regarding claim 18, Couleaud and Kornilov teach all the limitations in claim 17. Couleaud further teaches wherein the display is operable to display the products and services (par. 0005; The video display unit provides content to a user.).

Regarding claim 19, Couleaud and Kornilov teach all the limitations in claim 14. Couleaud further teaches wherein the mobile device further comprises: a camera operable to be directed towards a face of the passenger (par. 0038; The emitted IR light is reflected by the eyes 120 (e.g., by the cornea and lens) and returned to the camera 102.).

Regarding claim 20, Couleaud and Kornilov teach all the limitations in claim 14. Couleaud further teaches wherein the mobile device further comprises:23 147683422.1Docket No. 132065-8175.US00a memory module operable to store data indicative of the detected abnormalities and recommendations (par. 0068; These computer program instructions may be provided to a processor of a general purpose computer circuit, special purpose computer circuit, and/or other programmable data processing circuit to produce a machine, such that the instructions, which execute via the processor of the computer and/or other programmable data processing apparatus, transform and control transistors, values stored in memory locations.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649